Me. Justice Baker delivered the opinion of the court. 7. Carriers, § 372*—what is duty of conductor of street car towards boarding passenger. A street car conductor must exercise the highest degree of care and caution to see that an intended passenger in the act of boarding his car is not put in danger by the starting of the car. 8. Roads and bridges, § 231*—what is duty of teams.ter approaching street car from rear to passengers. Upon a teamster approaching from the rear a standing street car rests the duty to see if by driving between the car and the curb he is endangering those attempting to get on or off the car. 9. Appeal and error, § 1533*—when defective instruction not reversibly erroneous. Where a reading of an instruction in its entirety leaves no doubt as to its meaning, the omission of words or the substitution of erroneous ones is not reversible error. 10. Appeal and error, § 1565*—when modification of instruction on credibility of witnesses not reversible error. The substitution of the word “of” for “or” in a charge that the jury might consider the probability or improbability of the truth of the statements of witnesses, held not reversible error. 11. Appeal and error, § 1533*—when omission of word in instruction harmless error. The omission of the word “if” from the charge, “The court instructs the jury that ‘if’ you find for the plaintiff you will then be required to determine the amount of her damages,” held not reversible error. 12. Damages, § 122*—when verdict for injuries to both legs of woman not excessive. Verdict for $9,000 awarded a woman thrown from a street car to the street and run over by a wagon, which broke both bones of one leg and injured the other leg, held not excessive. 13. Carriers, § 476*—when evidence sufficient to show negligence of street car company in starting car and causal connection unth injury. In an action for personal injuries resulting from being thrown from a street car of one defendant and run over by other defendant’s wagon, evidence held to justify a finding of negligence on the part of the street car company and existence of causal connection of the company with the injury. 14. Roads and bridges, § 239*—when evidence sufficient to show negligence of driver of wagon in running over street car passenger and causal connection with injury. In an action for damages for personal injuries resulting from being thrown from a street car as it started, under a wagon approaching the car from the rear, evidence 'held sufficient to show negligence of the driver of the wagon and the existence of causal connection of the driver with the injury.